Citation Nr: 1813947	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-22 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of cancer of the right vocal cord. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from April 1961 to April 1964 and from February 1965 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO granted service connection for residuals of cancer of the right vocal cord and assigned an initial zero percent ( noncompensable) rating, effective December 20, 2005.  In April 2009, the Veteran filed a notice of disagreement (NOD) with the June 2008 rating decision.  In a May 2010 rating decision, the RO increased the rating for residuals of cancer of the right vocal cord to 10 percent, effective December 20, 2005.  A statement of the case (SOC) was issued later in May 2010, addressing the matter of the Veteran's entitlement to a rating in excess of 10 percent, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims for claims for increased ratings for already service-connected disability).  Moreover, although  the AMC awarded a higher, 10 percent  rating for residuals of cancer of the right vocal cord from December 20, 2005, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993)

In November 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.  

In February 2013, March 2014, February 2015, and December 2015, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  

After accomplishing further action, the AMC continued to deny a disability rating higher than 10 percent for the Veteran's service-connected residuals of cancer of the right vocal cord (as reflected , most recently, in the July 2016 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Since the December 20, 2005 effective date of the award of service connection, residuals of cancer of the right vocal cord have been  manifested by chronic hoarseness with inflammation of cords or mucous membrane, but not y hoarseness with thickening of nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

3.  Pulmonary function testing  has revealed normal FEV-1 and spirometry that was within normal limits with normal diffusing capacity.

4.  The schedular criteria are adequate to evaluate the Veteran's residuals of cancer of the right vocal cord at all pertinent points, and no claim of unemployability due to this disability has been raised .  



CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for residuals of cancer of the right vocal cord are  not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.97, Diagnostic Codes (DC) 6520-6516 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a March 2006 pre-rating letter sent to the Veteran in connection with his service connection claim, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Furthermore, as the current appeal emanated from the Veteran's disagreement with the initial rating assigned following the award of service connection, no additional VCAA notice letter notice for the downstream higher rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the May 2010 SOC set forth the criteria for a higher rating for residuals of cancer of the right vocal cord (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; VA treatment records; radiology testing, private treatment records, and reports of VA examinations and opinions.  Also of record and consistent with the claim is the transcript of the Board hearing, along with written statements by the Veteran and by his representative on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

As noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the November 2010 Board hearing, the undersigned identified the claims on appeal, to include the claim herein decided.  Moreover, with respect to this claim, information was elicited regarding the nature of the disability, current severity, and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  After the hearing, the Board sought further development of the claim, as the result of which additional evidence was added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As indicated above, February 2013, March 2014, February 2015, and December 2015, the Board remanded the claim on appeal for additional development, and the record reflects substantial compliance with the prior remand directives as to the claim for an increased disability rating for residuals of cancer of the right vocal cord.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).   In this regard, as directed by the Board, the AOJ located and associated with the claims file the Veteran's pulmonary function testing, obtained outstanding VA records, invited the Veteran to identify, or provide records from, any additional sources of treatment (no private treatment records were identified or provided).  Furthermore, VA examinations were conducted, and addendum opinions obtained.  Moreover, after receipt of all of the VA examination reports and opinions, and additional VA records, the AOJ readjudicated the claim, as directed (as reflected in the July 2016 supplemental SOC (SSOC)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In this case, an initial 10 percent , rating for the Veteran's residuals of cancer of the right vocal cord has been assigned from the December 20, 2005 effective date of award of service connection under DC 6520-6516.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  As noted above, during the pendency of the appeal, the RO assigned a higher disability rating of 10 percent from December 20, 2005.  

Under DC 6516, a 10 percent rating is warranted for hoarseness with inflammation of cords or mucous membrane.  A 30 percent rating is warranted for hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, DC 6516 (2017).

Under DC 6520, stenosis of larynx, including residuals of laryngeal trauma (unilateral or bilateral), 10 percent evaluation is warranted if the evidence establishes that there is FEV-1 of 71 to 80 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 30 percent evaluation is warranted if the evidence establishes that there is FEV-1 of 56 to 70 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 60 percent evaluation is warranted if the evidence establishes that there is FEV-1 of 40 to 55 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 100 percent evaluation is warranted if the evidence establishes that there is forced expiratory volume in 1 second (FEV-1) less than 40 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction; or permanent tracheostomy.  38 C.F.R. § 4.97, DC 6520 (2017).

Turning to the relevant evidence of record, June 2004 private medical treatment records from Morgantown ENT Clinic, Inc. reflect diagnosis and treatment of T2 squamous cell carcinoma of the anterior commissure and subglottis with treatment continuing through March 2005 where a positron emission tomography (PET) scan showed no evidence of disease.  The Veteran's symptoms included sore throat, dyspepsia, hoarseness, dysphonia, swelling of his vocal folds, and small bleeding.  

On February 2008 VA examination, the Veteran reported that he first noticed hoarseness, sore throat, and a globus sensation in 2001.  In June 2004, he was diagnosed with squamous cell carcinoma of the larynx involving the right vocal cord and anterior commissure in June 2004, and underwent a laser right cordectomy.  Following all of his treatment for laryngeal cancer, the Veteran reported persistent dysphonia and voice fatigue.  He denied any dyspnea or dysphagia.  An examination of the nasal cavities revealed no polyps and no nasal discharge.  An examination of the oral cavity and oropharynx revealed edentulous upper and lower dentition with no obvious mucosal or mass lesions.  His soft palate was noted as elevated symmetrically.  

In his June 2009 substantive appeal, the Veteran reported that his hoarseness was chronic and he would speak like he was whispering.  He stated that at the end of the day, he is unable to speak.  

During the November 2010 Board hearing, the Veteran testified that he had problems with speaking and social interaction due to his speaking difficulties that he attributed to his cancer residuals.  He testified that his hoarseness interferes with his daily activities, to include difficulty having discussions with people.

On May 2013 VA examination, the examiner indicated  that the Veteran had chronic laryngitis with constant hoarseness.  The examiner reported that the Veteran had a partial laryngectomy which produced voice disturbance residuals.  The examiner noted that the Veteran did not have laryngeal stenosis, including residuals of laryngeal trauma as well as organic aphonia.  The Veteran did not have injury to the pharynx and permanent tracheostomy.  A laryngeal endoscopy was performed in March 2013 which revealed no active tumor.  Pulmonary function testing was not conducted.  The examiner noted that the Veteran's sinus, nose, throat, larynx or pharynx condition impacted his ability to work due to hoarseness and some shortness of breath.  

On August 2014 VA examination, the Veteran reported hoarseness and weakness in his voice that had gradually worsened over the years.  He reported that the louder and longer he tried to talk, the weaker his voice became.  He reported that talking also caused throat pain and mild dysphagia but denied dyspnea and stridor.  He reported that he generally did not have dysphagia unless he had been talking for a long time.  He reported that speech therapy did not improve his symptoms.  The Veteran did not have chronic laryngitis and laryngeal stenosis seen on examination.  A laryngeal endoscopy revealed evidence of previous right anterior cordectomy, no evidence of recurrent disease or malignancy, and mild decreased abduction of both cords with inhalation.  The examiner noted that the Veteran's sinus, nose, throat, larynx or pharynx condition impacted his ability to work due to his difficultly generating a loud voice.  The examiner reported that the Veteran had voice changes due to treatment of his laryngeal cancer with no evidence of laryngeal, tracheal, or pharyngeal stenosis.  The Veteran was also noted to have secondary muscle tension dysphonia.  

In October 2014, the Veteran underwent pulmonary function testing; a  pulmonary fellow physician interpreted the FVC, FEV-1, and FEV-1/FVC testing to be within normal limits.  Specifically, FEV-1 was noted as 90 percent predicted.  She noted that the diffusing capacity for carbon monoxide was within normal limits as well.  She concluded that spirometry was within normal limits and the normal diffusing capacity indicated that the capacity for gas exchange is preserved.  

In an October 2014 VA addendum medical opinion, the physician noted that the Veteran underwent PFT testing which was determined to be normal.  The physician reported that the normal PFT revealed that the lungs are not involved and not affected by the cancer and treatment of the right vocal cord.  In addition, he found that there was no upper airway obstruction found.  

On August 2017 VA examination, the examiner noted that the Veteran had hoarseness due to his chronic laryngitis.  The examiner reported that the Veteran had residuals of his partial laryngectomy described as hoarse dysphagia.  The examiner noted that the Veteran did not have organic aphonia, permanent tracheostomy, and injury to the pharynx.  Additionally, the Veteran did not have vocal cord paralysis or any other pharyngeal or laryngeal condition.  A laryngeal endoscopy revealed vocal scarring on the right with no tumor seen.  The examiner noted that the Veteran's condition impacted his ability to work due to his hoarseness and shortness of breath.  

VA treatment records reflect continued monitoring for the Veteran's residuals of cancer of the right vocal cord.  An August 2007 treatment note reflects that the Veteran had hoarseness that was unchanged.  He denied pain, lesions, and dysphagia.  An August 2008 treatment note documents the Veteran's chronic hoarseness.  August 2009 radiology testing revealed the nasopharynx, oropharynx, glottis, and subglottic airway to be unremarkable.  A December 2009 treatment note reflects that the Veteran was doing quite well other than the fact that his voice persisted in being quite low and hoarse, and he reported that his voice is actually becoming somewhat less effective. On examination in January 2010, the Veteran's oral cavity, tongue, and pharynx were free of lesions, ulcers, and growths.  No deformities were noted on nose and throat examination in September 2015.  The Veteran's voice was noted as slightly hoarse.  A September 2014 treatment note reflects that the Veteran reported that his hoarseness has worsened.  

Considering the pertinent evidence in light of the applicable legal authority, the Board finds that an initial disability rating in excess of 10 percent for service-connected residuals of cancer of the right vocal cord must be denied.

Applying DC 6516, the above-cited evidence reflects  that at no point during the period under consideration in this appeal has examination of the Veteran revealed pre-malignant changes, nor is there evidence of nodules of cords, polyps, submucous infiltration, or a return of squamous cell carcinoma.  Throughout the period,  the Veteran experienced chronic hoarseness, shortness of breath, and muscle tension dysphonia.  However, actual thickening of the cords was not shown by the medical evidence.  Therefore, an assignment of a rating higher than 10 percent under DC 6516 is not warranted.  

Applying DC 6520, the evidence reflects that at no point during the period of appeal did pulmonary function testing reveal an abnormal FEV-1 testing result.  Specifically, on October 2014 pulmonary function testing, FEV-1 was noted as 90 percent predicted.  Therefore, an assignment of a compensable rating under DC 6520 is not warranted.  

Additionally, there has been no showing of a total laryngectomy, aphonia, and injury to the pharynx at any time during the claim period.  Hence, no higher or separate ratings is/are warranted on the basis of any such impairment(s)s at any time during the period under consideration in this appeal.  See 38 C.F.R. § 4.97, DCs 6515, 6518, 6519, 6521.

In assessing the severity of the Veteran's residuals of cancer of the right vocal cord, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); .  .  As indicated above, however, the criteria for establishing a higher rating under DC 6516 and other potentially applicable rating codes considered require clinical findings and testing results not within the province of laypersons.  Hence, while considered,  his lay assertions are not deemed more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher rating for the Veteran's residuals of cancer of the right vocal cord at any point pertinent to this appeal.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's service-connected residuals of cancer of the right vocal cord reflect so exceptional or so unusual a disability picture as to render the applicable criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1); therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's residuals of cancer of the right vocal cord at all pertinent points.  The rating schedule fully contemplates the symptoms associated with his disability, to include hoarseness, shortness of breath, dysphonia, and there are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of the service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the disability under consideration, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of the holding in Johnson is unnecessary.
 
Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) due to that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no evidence or argument that the Veteran's residuals of cancer of the right vocal cord have actually or effectively rendered him unemployable.  Indeed, VA examination reports reflect that the Veteran's employment is affected by his hoarseness and shortness of breath, however, the VA medical professionals have not reported that this has rendered him unemployable and the Veteran has not alleged unemployability as a result of his symptoms.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the residuals of cancer of the right vocal cord has not been raised, and need not be addressed in conjunction with the higher rating claim herein decided.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability, and the claim for a higher rating for residuals of cancer of the right vocal cord must be denied.   In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial rating in excess of 10 percent for residuals of cancer of the right vocal cord is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


